Per curiam.
This is a suit in equity to enjoin continuing trespasses to land. After entering a pre-trial order which set out the contentions of the parties, defined the issues, and generally provided for the framework within which the trial was to be conducted, the trial judge submitted the case to a jury, which found in favor of the appellee. The trial court entered judgment in accordance with the verdict of the jury locating the disputed boundary, and enjoined appellant from any further trespass upon appellee’s property. Appellant sets forth six enumerations of error. This court has examined each of them and has concluded that they are without merit.

Judgment affirmed.


All the Justices concur.